TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00515-CV


Charles Ly, Appellant

v.

Seton Medical Center, Appellee



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. GN501442, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Charles Ly and appellee Seton Medical Center no longer wish to pursue
this appeal and have filed a joint motion to dismiss pursuant to their settlement agreement.  We grant
the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).
 

					__________________________________________
					Bob Pemberton, JusticeBefore Chief Justice Law, Justices Puryear and Pemberton
Dismissed on Joint Motion
Filed:   March 8, 2007